Case 20-41308   Doc 286   Filed 04/12/20 Entered 04/12/20 22:23:33   Main Document
                                      Pg 1 of 4
Case 20-41308   Doc 286   Filed 04/12/20 Entered 04/12/20 22:23:33   Main Document
                                      Pg 2 of 4
Case 20-41308   Doc 286   Filed 04/12/20 Entered 04/12/20 22:23:33   Main Document
                                      Pg 3 of 4
Case 20-41308   Doc 286   Filed 04/12/20 Entered 04/12/20 22:23:33   Main Document
                                      Pg 4 of 4
